Name: 2009/303/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 25Ã March 2009 appointing two Judges to the Court of Justice of the European Communities
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service
 Date Published: 2009-03-31

 31.3.2009 EN Official Journal of the European Union L 84/43 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 25 March 2009 appointing two Judges to the Court of Justice of the European Communities (2009/303/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas: (1) In accordance with the provisions of the Treaties, every three years there should be a partial replacement of the Judges and Advocates-General of the Court of Justice of the European Communities. (2) For the period from 7 October 2009 to 6 October 2015, 13 Judges and four Advocates-General had to be appointed. (3) On 25 February 2009, the Conference of the Representatives of the Governments of the Member States appointed 11 Judges and four Advocates-General to the Court of Justice of the European Communities for the above period. (4) To complete the partial replacement of the Judges of the Court of Justice of the European Communities, the Governments of the Member States should appoint two further Judges, whose current term of office expires on 6 October 2009, HAVE DECIDED AS FOLLOWS: Article 1 Mr Marko ILEÃ IÃ  and Ms Camelia TOADER are hereby appointed Judges to the Court of Justice of the European Communities for the period from 7 October 2009 to 6 October 2015. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 March 2009. The President M. VICENOVÃ 